UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7410



ROGER GOMEZ ALSTON,

                                           Petitioner - Appellant,

          versus

DONALD R. GUILLORY,

                                            Respondent - Appellee.




                            No. 95-7457


ROGER GOMEZ ALSTON,

                                            Plaintiff - Appellant,
          versus


DAVID G. LOWE, Magistrate; JOHN DOE; DONALD R.
GUILLORY; EDWARD MURRAY; ROSE M. LEABOUGH;
ROBERT H. ANDERSON, III; CORRECTIONAL OFFICER
MASSENBURG,

                                           Defendants - Appellees.
                              No. 95-7668


ROGER GOMEZ ALSTON,

                                            Petitioner - Appellant,

          versus


DONALD R. GUILLORY,

                                             Respondent - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-94-145-3, CA-95-427)


Submitted:   March 19, 1996                 Decided:   April 2, 1996


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Nos. 95-7410 and 95-7668 dismissed and No. 95-7457 affirmed by
unpublished per curiam opinion.

Roger Gomez Alston, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     In Nos. 95-7410 and 95-7668, Appellant seeks to appeal the

district court's orders denying relief on his 28 U.S.C. § 2254

(1988) petition and denying his motion for reconsideration. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, we deny Appellant's motion for a
certificate of probable cause to appeal and dismiss the appeals on

the reasoning of the district court. Alston v. Guillory, No. CA-94-
145-3 (E.D. Va. June 9, 1985, Aug. 8, 1995 & Sept. 8, 1995). We al-

so deny as moot Appellant's motion to place this case in abeyance.

     In No. 95-7457, Appellant appeals the district court's order
denying preliminary injunctive relief in his 42 U.S.C. § 1983

(1988) action. Finding no abuse of discretion by the district

court, we affirm. Alston v. Lowe, No. CA-95-427 (E.D. Va. Sept. 11,

1995). In light of this disposition, we deny Appellant's motion to

expedite his appeal as moot. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                         No. 95-7410 - DISMISSED

                                         No. 95-7457 - AFFIRMED

                                         No. 95-7668 - DISMISSED




                                3